Citation Nr: 0839687	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-35 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1967 to 
December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.


FINDING OF FACT

The totality evidence fails to show that the veteran has PTSD 
based on his time in service.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran contends that he has PTSD as a result of his 
exposure to wounded veterans from Vietnam.  The veteran never 
actually served in Vietnam himself, and does not contend as 
much.  Instead, he reports that he was hospitalized at St. 
Albans Naval Hospital in New York where he was treated for a 
lung condition, which preexisted service and which led to his 
eventual discharge less than a year after enlistment.  During 
this hospitalization, the veteran reports that he was exposed 
to many wounded veterans who had been sent for treatment and 
rehabilitation after being injured in combat in Vietnam.

Efforts to obtain records from St. Albans hospital were 
unsuccessful, but service personnel records do confirm that 
the veteran was in fact hospitalized there while in service. 

Post service records reflect a number of psychiatric 
diagnoses.  In August 2001, the veteran was diagnosed with 
panic disorder with agoraphobia and with a dysthymic disorder 
by VA.  In July 2002, the veteran sought private psychiatric 
treatment where he was diagnosed with a schizoaffective 
disorder and with substance abuse.

The veteran's diagnoses eventually included PTSD, but it is 
unclear that doctors were ever fully convinced that the 
diagnosis of PTSD fit the veteran's psychiatric 
symptomatology, as several other psychiatric diagnoses are 
listed in addition to PTSD.  

For example, in May 2005, VA treatment records show that the 
veteran was assessed with a panic disorder with agoraphobia, 
with PTSD, and with alcohol dependence in full remission.  
Several other VA treatment records by the same psychologist 
also assess the veteran as having PTSD, but June 2006, a 
second psychologist evaluated the veteran, diagnosing him 
with an adjustment disorder with depressed mood, a panic 
disorder with agoraphobia, alcohol dependence in remission, 
polysubstance abuse in remission, and nicotine dependence.  
PTSD was also listed but only noted as being "per medical 
record."  

The veteran argues that he has been diagnosed with PTSD and 
should therefore be service connected.  However, for VA 
purposes a diagnosis of a psychiatric disability must conform 
to the DSM-IV, and the medical evidence must link the current 
symptoms with the in-service stressor.  Here, while the 
veteran has been assessed with PTSD, (which may be assumed to 
be in conformity with the medical criteria needed for such a 
diagnosis), the diagnosis has not been explicitly linked to 
his claimed stressor; and, in one case, appears only to have 
been included among his diagnoses because it was shown in an 
earlier treatment record.
 
Further, more recent treatment records begin to reflect that 
a diagnosis of PTSD was not warranted based on his reported 
symptomatology.

In April 2008, the veteran discussed his difficulty dealing 
with having seen wounded soldiers while in service.  The 
clinical psychologist diagnosed the veteran with agoraphobia 
with panic, but a diagnosis of PTSD was not rendered.

In May 2008, the veteran was seen by another VA doctor who 
diagnosed him with panic disorder with agoraphobia, 
polysubstance abuse, and cluster B traits.  However, once 
again, PTSD was not diagnosed.

Nevertheless, given that the veteran had carried a possible 
diagnosis of PTSD for a time, his claim was remanded for a VA 
examination to determine whether his symptomatology met the 
DSM-IV criteria for a diagnosis of PTSD; and, if so, whether 
it was based on his exposure to wounded veterans while 
hospitalized in New York during service.

The veteran underwent the VA psychiatric examination in June 
2008, where his claims file, including medical records, was 
reviewed in conjunction with the examination.  The examiner 
noted that the veteran had been treated by VA for a panic 
disorder, substance dependence, and for Cluster B traits.  It 
was also noted that the veteran had been hospitalized for 
psychiatric treatment (for depression, suicidal ideation, 
anxiety, and alcohol abuse) on several occasions.  The 
veteran reported having frequent nightmares about generalized 
violence and being chased by wounded or disabled veterans 
that want to hurt him for not going to Vietnam.  The examiner 
pointed out that these were not nightmares of events that 
actually occurred as the veteran has no combat experience and 
did not ever fight any wounded veterans.  With regard to the 
veteran's reported stressor of being in the hospital, the 
examiner noted that the veteran did not experience intense 
fear, although he did have feelings of hopelessness and 
horror.  The examiner found that the veteran had recurrent, 
intrusive, and distressing recollections of his time in the 
hospital; he tried to avoid activities, places, and people 
that aroused recollections of this; and the veteran had 
difficulty falling or staying asleep; however, the examiner 
found that these disturbances did not cause the veteran 
clinical distress or impairment in social or occupational 
functioning.  Accordingly, the examiner concluded that the 
veteran did not meet the stressor criterion for a diagnosis 
of PTSD and he found that the veteran did not meet the DSM-IV 
criteria for PTSD.

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as here, the overall evidence supports the 
conclusion the veteran never had PTSD, that holding would not 
be applicable.  

In this case the veteran presented for psychiatric treatment 
and was given a number of different possible diagnoses that 
could fit his symptoms.  Included in this set was a diagnosis 
of PTSD (although it was never indicated that this was based 
on the DSM-IV criteria).  However, as the veteran's treatment 
has continued, his doctors have ceased listing PTSD as one of 
the veteran's disabilities, as other psychiatric disorders 
were found to be more consistent with the veteran's symptoms; 
and the VA examiner recently found that the veteran in fact 
did not meet the DSM-IV criteria for a diagnosis of PTSD.  

Therefore, the totality of the medical evidence fails to 
support a diagnosis of PTSD, and the criteria for service 
connection have accordingly not been met.  

In reaching this decision, the Board notes that even if PTSD 
was an appropriate diagnosis to account for the veteran's 
symptoms, since the claimed stressor is not related to 
combat, it is necessary for purposes of establishing service 
connection, that there be credible supporting evidence that 
the claimed in-service stressor occurred.  Here, the record 
establishes that the veteran was a patient at St. Albans 
Naval Hospital beginning in September 1967.  It also may be 
assumed that combat wounded were treated at this facility at 
the same time the veteran was there.  It does not necessarily 
follow, however, that the veteran was in the same 
ward/treatment area as the combat wounded to have been 
exposed to these individuals, (the claimed stressor).  As the 
veteran's own October 2006 submission attests, St. Albans was 
a "big" place with "many types of Wards and Clinics."  

Thus, in addition to the medical evidence which ultimately 
establishes the veteran does not have PTSD, the record also 
fails to contain credible supporting evidence that the 
claimed in-service stressor occurred.  

As such, a basis upon which to establish service connection 
for PTSD has not been presented and the appeal is denied.  


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letters dated in July 2002, August 2002, and December 2006, 
which informed the veteran of all the elements required by 
the Pelegrini II Court as stated above, as well as how VA 
determines disability ratings and effective dates.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained, as have 
service treatment records and service personnel records.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined, and 
efforts were undertaken to obtain treatment records from St. 
Albans hospital, but no records were found either at the 
hospital or at the National Personnel Records Center.  

Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


